02-11-020-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO.  02-11-00020-CR
 
 



Martin Allen Green
a/k/a Martin A. Green


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM THE 432ND DISTRICT Court OF Tarrant
COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered appellant’s “Motion To Dismiss Appeal.”  Although appellant has
not signed the motion in compliance with rule 42.2(a) of the rules of appellate
procedure, appellant indicated in writing in a letter received in this court on
May 11, 2011, that he no longer wishes to pursue his appeal.  Tex. R. App. P.
42.2(a).  We suspend rule 42.2(a)’s requirement that appellant sign the motion
to dismiss the appeal.  Id.; see Tex. R. App. P. 2.  No decision
of this court having been delivered before we received this motion, we grant
the motion and dismiss the appeal.  See Tex. R. App. P. 43.2(f).
 
PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED: 
May 26, 2011
 




[1]See Tex. R. App. P. 47.4.